FILED
                              NOT FOR PUBLICATION                             JAN 06 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MANJIT SINGH BRAR,                                No. 07-70361

               Petitioner,                         Agency No. A047-410-192

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        WALLACE, GOODWIN, and CLIFTON, Circuit Judges.

        Manjit Singh Brar, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AP/Research
review for substantial evidence the IJ’s factual findings, Damon v. Ashcroft, 360
F.3d 1084, 1088 (9th Cir. 2004), and for abuse of discretion the denial of a request

for a continuance, Biwot v. Gonzales, 403 F.3d 1094, 1099 (9th Cir. 2005). We

deny the petition for review.

       Substantial evidence supports the agency’s determination that Brar’s

marriage was not bona fide where Brar’s citizen-spouse testified she married Brar

for immigration purposes, she received $15,000 for marrying him and the couple

never resided together. See Damon, 360 F.3d at 1089 (test for a bona fide marriage

is whether the couple intended to establish a life together at the time they were

married); see also Bark v. INS, 511 F.2d 1200, 1201-02 (9th Cir. 1975) (conduct of

parties after marriage is relevant to show intent at time of marriage).

       The IJ did not abuse his discretion in denying Brar a continuance. See De la

Cruz v. INS, 951 F.2d 226, 229 (9th Cir. 1991) (no error in denying continuance

where alien was ineligible for relief sought).

       Brar’s remaining contentions are unpersuasive.

       PETITION FOR REVIEW DENIED.




AP/Research                                2                                   07-70361